         Case 1:21-cv-00712-JB-JHR Document 6 Filed 09/07/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DONALD TOMMY SHARP,

       Plaintiff,

v.                                                                    No. 21-cv-0712 JB-JHR

CITY OF EDGEWOOD, et al,

       Defendants.

                               ORDER TO CURE DEFICIENCY

       This matter is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis (Doc.

5). The Court cannot rule on the Motion and collect Plaintiff’s initial payment because he did not

include a six-month inmate account statement, as required by 28 U.S.C. § 1915(b)(1). Within

thirty (30) days of entry of this Order, Plaintiff shall submit an inmate account statement reflecting

transactions between January 30, 2021 and July 30, 2021. If Plaintiff has not been detained for

that long, he should submit a statement reflecting transactions between the date of his arrest/initial

detention and July 30, 2021. All filings must include this case number (21-cv-0712 JB-JHR).

The Court will not search other dockets associated with Plaintiff to recover filings meant for this

case. If Plaintiff fails to timely comply, or if he files anything other the required statement, the

Court will dismiss this action without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff shall file a

certified inmate account statement as set forth above.



                                       _______________________________________
                                       UNITED STATES MAGISTRATE JUDGE
